IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50059
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FELICIANO MORALES-BARCENAS,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-99-CR-568-1
                        --------------------
                          October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Feliciano Morales-Barcenas appeals his sentence following

his guilty plea conviction for illegal re-entry after deportation

in violation of 8 U.S.C. § 1326(a) and (b).    Morales-Barcenas

argues that his prior felony conviction was an element of the

offense of his conviction.    Morales-Barcenas acknowledges that

his argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of Apprendi v. New Jersey, 120 S.

Ct. 2348 (2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50059
                                -2-

     Morales-Barcenas’s argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.